McCLELLAN, J.
A plausible, if not a forcible, argument can be made and has been made'in this case for a difference between the registration of a mortgage of realty and one of personalty in respect of constructive notice to sub-purchasers under the mortgagor; the insistence being that the record should be, as it is, notice to all sub-purchasers of real estate, but should not be notice to any except the immediate purchasers of’ personalty ; but we think the argument should be addressed to the legislature and not to the courts. Under the law as written we see no room, for the distinction. Section 1814 of the Code of 1886 (Code of 1896, § 1009), relative to the registration of conveyances of personalty affords no ground upon which to give it a different construction in respect of the parties affected by notice, from that which is established of section 1810 of Code of 1886 (Code of 1896, § 1005), as to the registration of conveyances of real estate in the particular under consideration. The construction so established of section 1810 of Code of 1886 (Code of 1896, § 1005) is that the registration referred to in it is notice to all the world of the lien of the mortgage. — O’Neil v. Seixas, 85 Ala. 80. And so we hold as to the registration referred to in section 1814 of Code of 1886 (Code of 1896, § 1009). Such has been the understanding of the profession and the public, and we do not feel justified in adopting a different view.
Affirmed.